Case 2:18-cv-15703-WJM-MF Document 13 Filed 02/14/19 Page 1 of 2 PageID: 38




                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY

                                                 Civil Action No. t8-t5703 (WJM) (ME)
z.P.,
                                                     CONSENT ORDER ADJOURNING
                  Plaintiff,                        DEFENDANTS YALE UNIVERSITY,
                                                 YALE-NEW HAVEN HOSPITAL, PETER
    V.
                                                   SALOVEY, DR. PAUL GENECIN AND
                                                 DR. LORRAINE SIGGINS’S DEADLINES
 YALE UNIVERSITY, YALE-NEW
                                                  TO ANSWER, MOVE OR OTHERWISE
 HAVEN HOSPITAL, PETER SALOVEY,
                                                       RESPOND TO PLAINTIFF’S
 DR. PAUL GENECIN, DR. LORRAINE
                                                            COMPLAINT
 SIGGENS, JONATHAN HOLLOWAY,
 JOHN DOES 1-3 and JANE DOES 1-3,

                  Defendants.                    DOCUMENT FILED ELECTRONICALLY


          THIS MATTER having been opened to the Court by Saiber LLC, counsel for Yale

 University, Yale-New Haven Hospital, Peter Salovey. Paul Genecin and Lorraine Siggins

 (colLectively “Defendants”), on notice to all counsel, seeking extensions of time for the

 Defendants to answer, move or otherwise respond to Plaintiffs Complaint until April 22, 2019;

 and the Court having considered Defendants’ February 13, 2019 letter application in support

 thereof; and Defendants’ letter application having reported to the Court that Plaintiff has no

 objection and has consented to the requested extensions and the stibmitted form of Order; and the

 Court having considered the status of the proceedings; and for other and good cause having been

 shown,

          ITISonthis   t        dayof_________             2019, hereby




                                                 1
Case 2:18-cv-15703-WJM-MF Document 13 Filed 02/14/19 Page 2 of 2 PageID: 39
Case 2:18-cv-15703-WJM-MF Document 12-1 Filed 02/13/19 Page 2 of 2 PagelD: 37



        ORDERED that the deadline by which defendants Yale University, Yale-New Haven

 Hospital, Peter Salovey. Paul Genecin and Lorraine Siggins may answer, move or otherwise

 respond to Plaintiffs Complaint be and is hereby adjourned to April 22, 2019.




                                             UNITED STATES MAGISTRATE JUDGE




                                                 7
